Citation Nr: 0801009	
Decision Date: 01/10/08    Archive Date: 01/22/08	

DOCKET NO.  06-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
bilateral lower extremities, to include arthritis, 
tendinitis, and arthralgia of the knees, claimed as secondary 
to bilateral shin splints of the tibia/fibula.   

2.  Entitlement to an evaluation in excess of 10 percent for 
shin splints of the right tibia/fibula, with stress-related 
changes of the tibia/fibula. 

3.  Entitlement to an evaluation in excess of 10 percent for 
shin splints of the left tibia/fibula, with tibial stress 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to May 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2004, July 2005, December 2005, and 
July 2007 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that, based on a statement of the veteran's 
accredited representative dated in July 2006, and testimony 
before the undersigned Veterans Law Judge in July 2007, the 
veteran apparently seeks entitlement to increased evaluations 
for her service-connected bilateral shin splints not only on 
a schedular basis, but also on an extraschedular basis.  
Moreover, it is at this time unclear whether the veteran 
wishes to pursue the issue of entitlement to service 
connection for bilateral ankle strain.  Inasmuch as these 
issues have not been developed or certified for appellate 
review, they are not for consideration at this time.  They 
are, however, being referred to the RO for clarification, and 
if necessary, appropriate action.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
disorder of the bilateral lower extremities, as well as the 
current severity of her service-connected bilateral shin 
splints.  

In that regard, a review of the veteran's claims folder would 
appear to indicate that she last underwent a VA examination 
for compensation purposes in March 2005.  Moreover, that 
examination was conducted primarily for the purpose of 
adjudicating the veteran's claim for service connection for 
arthritis of the bilateral lower extremities, and not her 
current claims for increased evaluations.  As it turns out, 
the 10 percent evaluations currently in effect for the 
veteran's service-connected shin splints of the right and 
left lower extremities were based for the most part on a VA 
outpatient treatment record dated in November 2004.  
Moreover, the veteran has consistently argued that 
symptomatology associated with her service-connected shin 
splints continues to increase in severity.  In addition, 
while at the time of the 2005 VA examination an opinion was 
offered as to the relationship between the veteran's shin 
splints and her claimed disorders of the lower extremities, 
the Board finds that additional information in this regard is 
needed.  Under the circumstances, the Board is of the opinion 
that an additional, more contemporaneous VA examination 
should be undertaken prior to a final adjudication of the 
veteran's current claims.  See McLendon v. Nicholson, 
20 Vet. App. 79, 84-86 (2006); Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also 
VAOPGCPREC 11-95 (April 7, 1995).  

Finally, the Board notes that, in late August 2007, and 
subsequent to the issuance of the most recent Supplemental 
Statement of the Case earlier that same month, there was 
received at the RO additional evidence.  That evidence 
consisted of a VA outpatient podiatric treatment record dated 
in early August 2007, and a private podiatric treatment 
record dated slightly more than two weeks later.  Such 
evidence clearly relates to and/or has a bearing on the 
veteran's claim for secondary service connection for a 
disorder of the bilateral lower extremities, as well as her 
claims for increased evaluations for service-connected 
bilateral shin splints, and must, therefore, absent a waiver, 
be considered by the agency of original jurisdiction (in this 
case, the RO) for initial review.  Currently, there exists no 
written waiver (as required by regulation) of the veteran's 
right of initial RO review of the recently-submitted 
outpatient treatment records.  38 C.F.R. § 20.1304(c) (2007).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2007, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the claims file.  In 
addition, the veteran and her 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of her claimed 
disorder of the bilateral lower 
extremities, and the current severity of 
her service-connected bilateral shin 
splints.  The AMC/RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse affect on her 
claims.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic, 
clinically-identifiable disability or 
disabilities (to include arthritis) of 
one or both lower extremities.  Should it 
be determined that the veteran does, in 
fact, suffer from such a chronic, 
clinically-identifiable disability or 
disabilities, an additional opinion is 
requested as to whether any such 
disability is as likely as not 
proximately due to, the result of, or 
aggravated by the veteran's service-
connected shin splints.  Finally, the 
examiner should specifically comment 
regarding the severity of the veteran's 
service-connected bilateral shin splints, 
to include any and all limitation of 
range of motion, as well as functional 
loss associated with pain, weakened 
movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain or pressure on 
manipulation.  Finally, the examiner 
should inquire as to whether the veteran 
experiences flare-ups associated with her 
service-connected bilateral shin splints.  
To the extent possible, any additional 
functional loss or limitation of motion 
attributable to such flare-ups should be 
described.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  Thereafter, the RO should review the 
veteran's claim for service connection 
for a disorder of the bilateral lower 
extremities, as well as her claims for 
increased evaluations for service-
connected bilateral shin splints.  In 
conducting this review, the RO should 
specifically take into account the 
recently-submitted VA and private 
podiatric treatment records.  Should the 
benefit sought on appeal remain denied, 
the veteran and her representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the most recent SSOC in August 2007.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



